         Case 1:17-cr-00600-NRB Document 65 Filed 10/05/18 Page 1 of 1




                                                        October 5, 2018

BY ECF AND FAX

The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. William McFarland, 17 Cr. 600 (NRB)

Dear Judge Buchwald:

       Pursuant to the Court’s October 4, 2018 Order, please find re-redacted versions of: (a)
Doc. 38, Ex. A; (b) Doc. 61, Ex. A; and (c) Doc 61 Ex. B, attached to this letter as Exhibits A, B,
and C, respectively. Please let us know if the Court has any questions or concerns.



                                                     Respectfully submitted,


                                                     _____/s/________________
                                                     Randall Jackson
                                                     Karen A. Chesley


CC BY ELECTRONIC MAIL:
AUSA Kristy Greenberg
